IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

GEORGE MCQUIRE,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D17-487

FLORIDA LOTTERY,

      Appellee.


_____________________________/

Opinion filed October 3, 2017.

An appeal from the Circuit Court for Leon County.
John C. Cooper, Judge.

George McQuire, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Jonathan A. Glogau, Special Counsel,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, MAKAR, and OSTERHAUS, JJ., CONCUR.